Citation Nr: 1713083	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The claims were remanded by the Board in November 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown in service or to a compensable degree within one year of his discharge from service, and the most probative evidence indicates his current hearing loss is not related to his military service. 

2.  Resolving all doubt in the Veteran's favor, the evidence is in equipoise as to whether the Veteran's tinnitus arose in service and has continued since.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).




2.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, addendum opinions were obtained from the VA examiner who performed the original examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during his active duty service as a result of his in-service exposure to acoustic trauma in various forms.  The lay evidence in this case consists of statements from the Veteran and an individual who worked with him as a          police officer, as well as the Veteran's hearing testimony.

In his VA Form 21-526 received in January 2009, he reported that both disabilities began in 1969.  The Veteran contends that his service in and around the flight line caused these disabilities and that he was quoted incorrectly during a VA examination as to the onset of tinnitus, which he contends began in service but had worsened over the decades since service.  See November 2010 notice of disagreement.  

In his January 2012 VA Form 9, the Veteran reported he was exposed to shelling, gunfire, bombing, and being around the flight lines from the moment he arrived for his tour in Vietnam, and many times after that before leaving.  He asserted he did not realize at the time he left Vietnam how much acoustic trauma he had suffered, so it was not mentioned on his medical notes.  The Veteran further reported that his family noticed the difference in his hearing and it continued to deteriorate since service discharge and he had ear tubes put in due to his hearing loss.  He also asserted that      he did work as a police officer for 12 years, but there was no incident that caused his tinnitus or hearing loss as they were already present.  

In a June 2012 letter, Sergeant E.M. reported that the Veteran was required by policy while working as a police officer to wear both hearing and eye protection while on the firing range during qualification and that he was the firearms instructor and could attest that the Veteran used both forms of protection each time he qualified.  

The Veteran testified in June 2013 regarding in-service exposure to acoustic trauma.  He denied occupational noise exposure except for when he went to the firing range while working as a police officer.  In regards to the car accident during while he suffered a closed head injury, the Veteran denied that any hearing tests were conducted.  He also denied being seen by any VA or private audiologist for any hearing related issues between service discharge and when he filed his claim for service connection.  The Veteran testified that he started noticing signs and symptoms of tinnitus in the late 1990s while working as a police officer.  He denied undergoing any hearing tests while working as a police officer between 1992 and his 2004 retirement.  

In a May 2015 VA Form 21-4138, the Veteran asserted that it was not mandatory or enforced that he wear hearing protection during service.  He reported that he was in supply and would deliver parts and other items to the flight line without hearing protection, and that he always went through the same ranges that the airmen went through where no hearing protection was used.  The Veteran further asserted that   he fired an M16 rifle during service, that he had had ringing in his ears ever since service; and that hearing protection was mandatory while he was working as a police officer and that he never fired any gun while in the line of duty.  

Turning to the other evidence, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral hearing loss and tinnitus. Accordingly, the first criterion for establishing service connection for those claims has been met.  The second criterion for establishing service connection for bilateral hearing loss and tinnitus, namely in-service incurrence of an event, has also been met, as in-service acoustic trauma is conceded.  

The question in this case that remains is whether the Veteran's current bilateral hearing loss and/or tinnitus is related to his active duty service.  The available medical evidence in this case includes private and VA treatment records, as well      as a VA examination report with several addendum opinions.

VA treatment records indicate that the Veteran has been seen with complaint of, and treatment for, bilateral hearing loss and tinnitus, but no opinion on their etiology   has been provided in these records.  The Board acknowledges that the Veteran had bilateral ear tubes placed, but these were due to recurrent ear infections as a result of otitis media, not bilateral hearing loss, as he has asserted.  See VA treatment records.  

A December 2012 Beltone audiogram is also of record, but no opinion on etiology of the bilateral hearing loss demonstrated was provided in this record.  

The Veteran underwent a VA audio examination in December 2009, at which time his claims folder and medical records were reviewed.  His chief complaint was bilateral hearing loss and tinnitus due to acoustic trauma.  He reported in-service exposure to noise while serving as an airman in Vietnam and as an inventory management specialist in the Air Force.  The Veteran indicated that he spent a   great deal of his time around the flight line with jet engines running.  Post-military civilian occupational noise exposure was recorded to include while working as a truck driver from 1972 to 1985, as an EMT and paramedic from 1987 to 1995, and as a police officer from 1992 to 1995.  Recreational noise exposure in the form of occasional hunting was also reported.  When the examiner questioned the Veteran about head trauma, it was noted he had had a closed head injury while serving as        a police officer.  At the time of the examination, the Veteran reported bilateral tinnitus that had onset in the late 1990s while he was working as a police officer. 
The Veteran was diagnosed with normal to moderately severe bilateral sensorineural hearing loss.  The examiner provided an opinion that the Veteran's hearing loss and tinnitus were less likely than not related to service, as his service treatment records did not demonstrate progression of hearing loss.  The examiner went on to note       that the Veteran was exposed to jet engine noise with less than adequate hearing protection during service; that his left ear showed more progression of hearing loss than the right ear, so acoustic trauma was evident; that the Veteran also served in     the police department where he was exposed to gun fire; and the Veteran claimed     that the first time he noticed tinnitus was in 1994-1995, while employed as a policeman.

An addendum opinion was obtained from the December 2009 VA examiner in February 2015.  The examiner provided an opinion that the Veteran's bilateral hearing loss is less likely as not caused by or a result of military service.  The examiner again cited the absence of a chance in hearing acuity from induction to separation, but also cited the post-service civilian occupations and the closed-head injury.  The examiner provided an opinion that the Veteran's bilateral tinnitus is less likely as not caused by or a result of military service because the Veteran reported its onset in 1994-1995.  

Another addendum opinion was obtained from the December 2009 VA examiner     in April 2015.  In regards to bilateral hearing loss, the examiner reported that the Veteran's induction and separation hearing screenings were within normal limits bilaterally, and that the induction hearing screening was actually worse than the separation screening.  The examiner further reported that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee,     "a noise induced hearing loss will not progress once noise exposure is stopped."  The examiner also noted that the Veteran indicated that his post military civilian occupational noise exposure included work as a truck driver (1972-1985), as an EMT and paramedic (1987-1995), and as a police officer (1992-1995).  It was      also worthy to note that the Veteran suffered a closed head injury while working     as a police officer that coincided with the onset of the Veteran's tinnitus.  He also indicated that he had recreational noise exposure from occasional hunting. It was for these reasons that the examiner provided an opinion that the Veteran's current 
bilateral hearing loss is less likely than not related to acoustic trauma from his military noise exposure.  In regards to tinnitus, the examiner noted that the Veteran reported the onset of bilateral tinnitus in 1994-1995, and did not indicate that tinnitus was present while in service at any time. The examiner noted that the onset was consistent with a closed head injury suffered as a police officer 22 years post-military service. It was for these reasons that the examiner provided an opinion that the Veteran's current bilateral tinnitus is less likely than not related to acoustic trauma from his military noise exposure.

The first indication that the Veteran met the criteria for bilateral hearing loss found at 38 C.F.R. § 3.385 was in December 2009, during audiological testing conducted during the VA examination.  As there is no competent evidence of bilateral hearing loss disability in service or within one year following the Veteran's February 1972 discharge from service, competent evidence linking the current condition with service is required to establish service connection.  No such evidence exists in       this case.  

As discussed above, the December 2009 VA examiner has provided an opinion that it is less likely than not that the Veteran's bilateral hearing loss is related to service.  This opinion was based on the fact that the Veteran's service treatment records did not demonstrate progression of hearing loss and, in fact, showed worse audiometric findings at induction than at discharge; that medical literature shows that a noise induced hearing loss will not progress once noise exposure is stopped; that the Veteran had post-service civilian occupational noise exposure; and that he sustained a closed-head injury while serving as a police officer.  See December 2009 VA examination report; addendum opinions dated February 2015 and April 2015.     This opinion, which stands uncontroverted in the record and which was based on    a detailed rationale, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his current bilateral hearing loss is related to service, to include the conceded exposure to acoustic trauma, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such     an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of bilateral hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he   is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required        by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In regards to the Veteran's claim for service connection for tinnitus, when a condition may be diagnosed by its unique and readily identifiable features, as is   the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App.    303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony       and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The Board acknowledges that the Veteran has given conflicting reports as to when his tinnitus began, asserting it began in service in the VA Form 21-526 received in January 2009, in his November 2010 notice of disagreement, and in a May 2015 VA Form 21-4138, but asserting during the December 2009 VA examination and June 2013 Board hearing that he noticed it in the late 1990s.  The Veteran has also asserted, however, that he was quoted incorrectly during the December 2009 VA examination as to the onset of tinnitus.  See November 2010 notice of disagreement.  Given the foregoing, the Board will resolve reasonable doubt in the Veteran's favor and find that his statements are sufficient to establish that he suffered from tinnitus in service.  

The Board acknowledges that the VA examiner provided a negative opinion on this issue in December 2009, February 2015, and April 2015.  However, in light of the positive and negative evidence of record regarding tinnitus, to specifically include the Veteran's competent reports of tinnitus that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2016).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


